DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
Claim Status and Formal matters
This action is in response to papers filed 8/20/2021.
Claims 15,  21-33 are pending.
Applicant’s election of Group 1, claims 15-20, AD and detection of gene variation in the reply filed on 12/9/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2020.
Claims 15 and 18 have been amended.
Claims 31-33 have been added by amendment.

The objection to the specification has been withdrawn in view of the amendment to the specification.
Priority
The instant application was filed 02/16/2018 is a national stage entry of PCT/KR2018/000649, with an international filing date: 01/15/2018 and claims foreign priority to KR10-2017-0060225, filed 05/15/2017 and claims foreign priority to PCT/KR2017/005137, filed 05/17/2017.  It is noted there is no certified translation of wither Korean priority document. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method of detecting APOE E4 and rs405509 in a human subject comprising:
Obtaining a sample from the subject;
Isolating DNA from the subject and detecting the APOE alleles and rs405509.

There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Independent claim 15 is drawn method for diagnosing a human subject as having Alzheimer disease (AD) or having an increased risk for AD, the method comprising: (a) obtaining a nucleic acid sample from said human subject; (b) contacting the nucleic acid sample with primer nucleic acid molecules each having the nucleotide sequence of SEQ ID NO:_l, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6 under a condition to form a complex between the nucleic acid in the sample and the primer nucleic acid molecules and to amplify the nucleic acid; (c) detecting (i) the presence or absence of APOE E4/E4 allele and (ii) the presence or absence of rs405509 T/T allele of APOE promoter, by genotyping, and (d) determining whether said human subject has AD or an increased risk for AD, wherein the presence of APOE E4/E4 and rs405509 T/T genetic variations indicates that the human has AD or has an increased risk for AD, wherein the nucleic acid of the human subject is genomic DNA. Thus the claim encompasses any human subject of any species.  
The claims provide no nexus between the contacting, detecting, and diagnosis steps.
The claims encompass detection without amplification in view of claim 18.
The amount of direction or guidance and the Presence and absence of working examples.
	The specification on page 14 teaches the subjects are human.
	The specification on page 16 teaches genotype was determined by KORv1.0 chip from axiom.
	The specification on page 23 teaches there were more APOE E4/E4 carriers in the Alzheimer’s disease group than control.  However, this demonstrates all subjects with APOE E4/E4 are not diagnosed with AD.
	The specification on page 25 teaches the APOE E4/E4 risk is ethnicity dependent.
	The specification on page 28 teaches, “In particular, e4 homozygotes from East Asians have over 90.4% TT- genotypes, while Caucasian and African ancestry have 64.2% and 21.3% of TT- genotypes, respectively, suggesting that the differences in 
The specification teaches e4 homozygotes from East Asia with a high frequency of rs405509 TT are more susceptible to AD than those from Caucasian or African ancestry.  Thus the specification that not all subjects with e4 homozygotes and rs405509 TT are diagnosed with AD.
	The teachings of the specification are limited to the detection of rs405509 in genomic DNA.
The specification teaches, “9) Reporter Gene Assays  [0045] APOE promoter construct--Promoter region of APOE gene (positions -1,983 to +935) was amplified using genomic DNA obtained from human normal or AD patient blood cell using the following primers: forward, 5'-GGGGTACCGAAAGCAGCGGATCCTTGAT-3' (SEQ ID NO.1); reverse, 5'-CCCCTCGAGCTTCCTGCCTGTGATTGGC-3' (SEQ ID NO.2). The amplified DNA was digested with Kpnl and Xhol and ligated into the pGL3.basic vector (Promega). PCR based Site-directed mutagenesis of rs405509 (-219G/T) was carried out to replace G.fwdarw.T and T.fwdarw.G allele using the following primers: T.fwdarw.G forward, 5'-GAGGAGGGTGTCTGGATTACTGGGCGAG-3' (SEQ ID NO.3); reverse, 5'-CTCGCCCAGTAATCCAGACACCCTCCTC-3' (SEQ ID NO.4) G.fwdarw.T; forward, 5'-GAGGAGGGTGTCTGTATTACTGGGCGAGG-3' (SEQ ID NO.5); 5'-CCTCGCCCAGTAATACAGACACCCTCCTC-3' (SEQ ID NO.6). The above analyses were performed using PfuUltra High-Fidelity DNA Polymerase (Agilent).”  Thus the specification does not teach detection of APE4 or rs405509 genotype using the primers.
Presence and absence of working examples
	The specification provides no working examples in subjects other than humans.
	The specification provides no working examples in which Alzheimer’s disease is diagnosed by e4/e4 and rs405509TT homozygosity.
The specification provides no guidance on how to detect rs405509 in an RNA sample.
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
et al. suggest a number of reasons for the irreproducibility of studies, suggesting population stratification, linkage disequilibrium, gene-gene or gene-environment interactions, and weak genetic effects and lack of power are possible factors that lead to such irreproducibility.  Hirschhorn et al. caution that the current irreproducibility of most association studies should raise a cautionary alarm when considering their use as diagnostics and prognostics (p. 60, Col. 2).  Thus, Hirschhorn cautions in drawing conclusions from a single report of an association between a genetic variant and disease susceptibility.  
Additionally, Ioannidis (Nature Genetics, Vol. 29, pages 306-309, November 2001)  teaches that the results of the first study correlate only modestly with subsequent research on the same association (abstract).  Ioannidis teaches that both bias and genuine population diversity might explain why early association studies tend to overestimate the disease protection or predisposition conferred by a genetic polymorphism (abstract).  
Hegele (Arterioscler Thromb Vasc Biol. 2002;22:1058-1061) teaches the general unpredictability in associating any genotype with a phenotype.  Hegele teaches that often initial reports of an association are followed by reports of non-replication and refutation (p.1058, right col., lns.24-30).  Hegele provides a table indicating some desirable attributes for genetic association studies (p.1060), and includes choosing an appropriate significance threshold (see 'Minimized type 1 error (FP)') and replication of 
	Bizzarro (European Journal of Human Genetics (2009) 17, 938 – 945) teaches the homozygous G allele is indicative of increased risk of AD, while GT and TT have less table 2).  Table 3 demonstrate e4/e4 homozygosity increases risk of AD regardless of rs405509 genotype.
	Prada (BMC Psychiatry (2014) volume 14:23, pages 1-9) teaches, “Our results showed that neither complex haplotypes –product of the combination of all APOE polymorphisms evaluated in the present study –, nor the polymorphisms rs449647, rs405509, rs440446, and rs7412 analyzed individually had any association with cognitive function…… Also, we found a protective effect of the APOE ε4 allele on cognition. Stratified analysis by quintiles of age also showed that APOE ε4 carriers exhibit exhibited better cognitive performance in the oldest subsample.”
Paik ( Proceeedings National Academy of Sciences, USA (1985), poages 3445-3449) teaches, “The nucleotide sequences of the exons of this apo-E gene differed from the previously reported normal E3 apo-E cDNA in four positions, all of which were located in the coding region for the mature plasma protein. One of these nucleotide differences, thymiine instead of cytosine at base 334 of the mRNA (base 3745 in Fig. 3), predicts an arginine at amino acid residue 112 instead of a cysteine. Thus, the gene sequence reported here encodes the E4 variant of apo-E.”  Thus it is unclear how amplifying a region (1,983 to +935) that does not encompass the APOE E4 allele (3745)   would allow for its detection.
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between APOE ε4/ε4 and rs405509TT and diagnosis of AD or risk of AD in all human subjects of any age.   Experimentation would be replete with unpredictable trial and error analysis because the specification does not teach all people with APOE ε4/ε4 and rs405509TT were diagnosed with Alzheimer’s disease or mild cognitive function. The art demonstrates APOE ε4 has a positive effect on cognitive functions in subjects from the oldest population studied, which contradicts the assertions of the claim (Prada).  Further Bizzaro teaches homozygous G allele is indicative of increased risk of AD, while GT and TT have less table 2).  Table 3 demonstrate e4/e4 homozygosity increases risk of AD regardless of rs405509 genotype.  Thus one of skill in the art would have to recruit an enormous population of ethnically diverse patients of the recited diseases and disease-free controls and determine the association of the mutation with the recited diseases.  .  One of skill in the art would thus have to determine which alleles of rs405509 or APOE are indicative of risk or diagnosis of Alzheimer’s disease or mild cognitive function.
	Further one of skill in the art would have to determine how to detect the APOE and rs405509 genotype using the required primers that do not amplify APOE E4.  This would be unpredictable as the specification provides no guidance on how to use the claimed primers for detection of APOE4 or rs405509 genotype as the teachings of 
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation to determine if the claimed correlation is present of all patients of all ages.
	Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Response to Arguments
The response traverses the rejection in view of the amendment asserting the claims are no longer drawn to diagnosis.  This argument has been thoroughly reviewed but is not considered persuasive as the preamble of claim 15 still recites diagnosis.  
The response traverses the rejection asserting, “In justifying the enablement rejection, the Examiner discusses (i) "ethnicity" of human subject, (ii) only genomic DNA was used to detect rs405509, (iii) the specification does not teach detection of APE4 or rs405509 genotype using the primers (the primers are used in amplifying the target genes), and (iv) base claims do not require amplification of sample genes and the specification allegedly does not teach how to detect the target genes without amplification.”  This argument has been thoroughly reviewed but is not considered persuasive as the claimed primers do not amplify genes but a single portion of the 
The response continues by asserting, “the Examiner refers to the specification discussing the variance of relevance of AZ ad APOE E4/E4 among East Asians (NRCE) and Caucasians (ANDI). In this regard, however, Applicant draws the Examiner's attention to the following disclosure of the specification, at page 29, that provides: In addition, to confirm the effect of rs405509 on e3/4 and e4/4- mediated risk of Alzheimer's disease, we analyzed the association of e3/4 and e4/4 in different rs405509 genotype background, rs405509- TT, GT, and GG (Table 7). As results, e3/4 and e4/4 subjects showed  higher odds ratio on the rs405509-TT genotypes rather than  rs405509-G allele background in both NRCD and ADNI dataset.”  This argument has been thoroughly reviewed but is not considered persuasive as the art demonstrates APOE ε4 has a positive effect on cognitive functions in subjects from the oldest population studied, which contradicts the assertions of the claim (Prada).  Further Bizzaro teaches homozygous G allele is indicative of increased risk of AD, while GT and TT have less table 2).  Table 3 demonstrate e4/e4 homozygosity increases risk of AD regardless of rs405509 genotype.
Amending the entirety of claim 15 to no longer recite diagnose would overcome this rejection.  
Claims 15, and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
 Claim 15 has been amended to recite, “(a) obtaining a nucleic acid sample from said human subject; (b) contacting the nucleic acid sample with primer nucleic acid molecules each having the nucleotide sequence of SEQ ID NO:_l, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6 under a condition to form a complex between the nucleic acid in the sample and the primer nucleic acid molecules and to amplify the nucleic acid; (c) detecting (i) the presence or absence of APOE E4/E4 allele, and (ii) the presence or absence of rs405509 T/T allele of APOE promoter, by genotyping, and (d) determining whether said human subject has AD or an increased risk for AD, wherein the presence of APOE E4/E4 and rs405509 T/T genetic variations indicates that the human has AD or has an increased risk for AD, wherein the nucleic acid of the human subject is genomic DNA
Claim 31 has  been amended to recite, “(a) obtaining a nucleic acid sample from the human subject; (b) contacting the nucleic acid sample with primer nucleic acid molecules each having the nucleotide sequence of SEQ ID NO:_1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6 under a condition to form a complex between and to amplify the nucleic acids; and (c) detecting (i) the presence or absence of APOE E4/E4 alleleby genotyping, thereby producing a genetic variation profile of the human subject, wherein the nucleic acid of the human subject is genomic DNA; and wherein the presence of APOE E4/E4 and rs405509 T/T genetic variations indicates that the human subject has AD or has an increased risk for AD.”
Claim 32 has been added by amendment and recites, “(a) obtaining a nucleic acid sample from said human; (b) contacting the nucleic acid sample with primer nucleic acid molecules each having the nucleotide sequence of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q250741 ID NO: 5, and SEQ ID NO: 6 under a condition to form a complex between nucleic acids in the sample and the primer nucleic acid molecules and to amplify the nucleic acids; and (c) detecting (i) the presence or absence of APOE E4/E4 allele and (ii) the presence or absence of rs405509 T/T allele of APOE promoter by genotyping, wherein the nucleic acid of the human subject is genomic DNA”
Claim 33 has been added by amendment and recites, “(a) obtaining a nucleic acid sample from said human subject; (b) contacting the nucleic acid sample with primer nucleic acid molecules each having the nucleotide sequence of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6 under a condition to form a complex between the nucleic acid in the sample and the primer nucleic acid molecules and to amplify the nucleic acid; and (c) detecting (i) the presence or absence of APOE E4/E4 allele, and (ii) the presence or absence of rs405509 T/T allele of APOE promoter, by genotyping, wherein the presence of APOE E4/E4 and rs405509 T/T genetic variations indicates that the human subject is susceptible to onset of AD, wherein the nucleic acid of the human subject is genomic DNA.”
The claims require contacting the sample with SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6 and amplifying.  The 
Searching and review of the application did not reveal support for contacting a sample with all 6 SEQ ID NO and amplifying and later genotyping.  
The teachings of the specification with respect to the recited SEQ ID NO is limited to , “9) Reporter Gene Assays  [0045] APOE promoter construct--Promoter region of APOE gene (positions -1,983 to +935) was amplified using genomic DNA obtained from human normal or AD patient blood cell using the following primers: forward, 5'-GGGGTACCGAAAGCAGCGGATCCTTGAT-3' (SEQ ID NO.1); reverse, 5'-CCCCTCGAGCTTCCTGCCTGTGATTGGC-3' (SEQ ID NO.2). The amplified DNA was digested with Kpnl and Xhol and ligated into the pGL3.basic vector (Promega). PCR based Site-directed mutagenesis of rs405509 (-219G/T) was carried out to replace G.fwdarw.T and T.fwdarw.G allele using the following primers: T.fwdarw.G forward, 5'-GAGGAGGGTGTCTGGATTACTGGGCGAG-3' (SEQ ID NO.3); reverse, 5'-CTCGCCCAGTAATCCAGACACCCTCCTC-3' (SEQ ID NO.4) G.fwdarw.T; forward, 5'-GAGGAGGGTGTCTGTATTACTGGGCGAGG-3' (SEQ ID NO.5); 5'-CCTCGCCCAGTAATACAGACACCCTCCTC-3' (SEQ ID NO.6). The above analyses were performed using PfuUltra High-Fidelity DNA Polymerase (Agilent).”  Thus the specification does not teach detection of APE4 or rs405509 amplification using all the primers in a single sample.  Further the specification does not teach using all 6 primers to amplify and then genotype.
Thus the amendment is new matter.
Response to arguments.

The response asserts genotyping was known thus the claims have written description.  This argument has been thoroughly reviewed but is not considered persuasive as the response has failed to provide where there is written description for the combination of  limitations of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 requires steps (a) and (b) which require obtaining and amplifying a sample using SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6 together.  Steps (c) and (d) do not have a specific nexus to steps (a) and (b) as there is no requirement steps (c) and (d) relate to the sample or the contacting.  Thus the metes and bounds are unclear how steps (a) and (b) relate to steps (c) and (d).  Further the claims are unclear if the intent is to require the contacting and amplification is intended to precede the detecting and genotyping how this is done 
Claim 15 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of diagnosing a human subject as having Alzheimer disease (AD) or having an increased risk for AD, however the last positive active step is drawn to determining whether said human subject has AD or an increased risk for AD.  Therefore it is unclear as to whether the method is drawn to diagnosing a human subject as having Alzheimer disease (AD) or having an increased risk for AD or determining whether said human subject has AD or an increased risk for AD.  

Claim 31 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of producing a genetic variation profile of a 
Claim 32 requires steps (a) and (b) which require obtaining and amplifying a sample using SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6 together.  Steps (c) and (d) do not have a specific nexus to steps (a) and (b) as there is no requirement steps (c) relates to the sample or the contacting step.  Thus the metes and bounds are unclear how steps (a) and (b) relate to step (c).  Further the claims are unclear if the intent is to require the contacting and amplification is intended to precede the detecting how this is done as the specification teaches  “[0045] APOE promoter construct--Promoter region of APOE gene (positions -1,983 to +935) was amplified using genomic DNA obtained from human normal or AD patient blood cell using the following primers: forward, 5'-GGGGTACCGAAAGCAGCGGATCCTTGAT-3' (SEQ ID NO.1); reverse, 5'-CCCCTCGAGCTTCCTGCCTGTGATTGGC-3' (SEQ ID NO.2).” However, Paik ( Proceeedings National Academy of Sciences, USA (1985), poages 3445-3449) teaches, “The nucleotide sequences of the exons of this apo-E gene differed from the previously reported normal E3 apo-E cDNA in four positions, all of which were located in 
Claim 33 requires steps (a) and (b) which require obtaining and amplifying a sample using SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6 together.  Steps (c) and (d) do not have a specific nexus to steps (a) and (b) as there is no requirement steps (c) relates to the sample or the contacting step.  Thus the metes and bounds are unclear how steps (a) and (b) relate to step (c).  Further the claims are unclear if the intent is to require the contacting and amplification is intended to precede the detecting how this is done as the specification teaches  “[0045] APOE promoter construct--Promoter region of APOE gene (positions -1,983 to +935) was amplified using genomic DNA obtained from human normal or AD patient blood cell using the following primers: forward, 5'-GGGGTACCGAAAGCAGCGGATCCTTGAT-3' (SEQ ID NO.1); reverse, 5'-CCCCTCGAGCTTCCTGCCTGTGATTGGC-3' (SEQ ID NO.2).” However, Paik ( Proceedings National Academy of Sciences, USA (1985), pages 3445-3449) teaches, “The nucleotide sequences of the exons of this apo-E gene differed from the previously reported normal E3 apo-E cDNA in four positions, all of which were located in the coding region for the mature plasma protein. One of these nucleotide differences, 
Claim 33 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of for identifying susceptibility for onset of Alzheimer disease (AD) in a human subject, however the last positive active step is drawn to detecting (i) the presence or absence of APOE E4/E4 allele, and (ii) the presence or absence of rs405509 T/T allele of APOE promoter, by genotyping.  Therefore it is unclear as to whether the method is drawn to for identifying susceptibility for onset of Alzheimer disease (AD) in a human subject or detecting (i) the presence or absence of APOE E4/E4 allele, and (ii) the presence or absence of rs405509 T/T allele of APOE promoter, by genotyping.  
Response to Arguments
The response traverses the previous rejection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive as the amendment has raised new issues.
Summary
No claims are allowed. 
It is noted Lescai (Journal of Alzheimer’s Disease 24 (2011) 235–245) and Chao Ma (Eur J Neurol. 2016 September; 23(9): 1415–1425. doi:10.1111/ene.13052.) and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634